DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The present application claims foreign priority to CN201810754761.4 and is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) were filed on 11/05/2020 and 07/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a (non-volatile) computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim 
A claim drawn to such a non-volatile computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§101 by substituting “non-volatile” for “non-transitory”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742). Dai is cited in the IDS.
Regarding claim 1, Dai teaches a blood pressure measurement method ([0009-0010]) comprising: fitting blood pressure models based on a feature information and acquiring blood pressure data corresponding to each heartbeat ([0013-0016], [0032]); wherein the blood pressure models comprise a systolic blood pressure linear model and a diastolic blood pressure exponential model ([0028-0031]). Dai teaches the systolic blood pressure linear model to be Ps = a*PTT+b ([0029) and the diastolic blood pressure exponential model to be Pd = Ps*eTd/F(k,PTT) ([0030]). Dai further teaches calculation of K=(Pm-Pd)/(Ps-Pd) ([0017-0019]).
However, Dai does not teach acquiring a video of a part of a human body, and generating a Photo- Plethysmography imaging (PPGi) signal P(t) based on the video; extracting feature information from the PPGi signal.
Chen teaches capturing a video of at least a finger, neck, forehead, wrist, or foot to acquire PPG data ([0145-0158]). Chen further teaches calculating peaks, troughs, waveform time interval T, P(t), and K=(Pm-Pd)/(Ps-Pd) from PPG waveform data ([0168], [0199-0208]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai with the 
Regarding claim 4, Dai in view of Chen teaches the invention as claimed above in claim 1.
Dai further teaches wherein the extracting the feature information from the PPGi signal comprises: acquiring feature information of each heartbeat based on the PPGi signal P(t), wherein the feature information comprises a diastolic time (DT) ([0031]) and a waveform area parameter K. a formula for calculating the waveform area parameter K is as follows: K = (Pm-Pd)/(Ps-Pd) ([0017-0018]); Ps, Pd. and Pm are respectively a maximum value, a minimum value, and an average value of the P(t) in a heartbeat period T ([0019]).
However, Dai does not teach wherein the average value Pm is calculated as follows:                         
                            P
                            m
                            =
                             
                            
                                
                                    1
                                
                                
                                    T
                                
                            
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        T
                                    
                                
                                
                                    P
                                    
                                        
                                            t
                                        
                                    
                                    d
                                    t
                                
                            
                        
                    .
Chen teaches calculating the average value of Pm and K ([0203-0205], appears in untranslated reference).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to further include how Pm is calculated. Dai clearly shows using Pm to calculate waveform area parameter K ([0018-0019]), but fails to disclose how Pm is calculated. One of ordinary skill in the art would recognize the optimal way to calculate the average value of a waveform P(t) is by integrating the area under the curve or waveform and averaging it over the period T. Doing so would yield an accurate determination of an average value.
Regarding claim 9, Dai in view of Chen teaches the invention as claimed above in claim 1.
However, Dai does not teach wherein the part of the human body is a fingertip or an earlobe of the human body.
Chen teaches capturing a video of at least a finger, neck, forehead, wrist, or foot to acquire PPG data ([0150]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to video capture the finger to acquire PPG data. Doing so would maximize detection of a pulse within a blood vessel, as blood vessels are more prominently seen at the finger, as taught by Chen ([0150]).
Regarding claim 11, Dai in view of Chen teaches the invention as claimed above in claim 1.
Dai further teaches wherein the feature information comprises a time-domain parameter, a frequency-domain parameter, a wavelet parameter, a morphological parameter, and a nonlinear parameter of the PPGi signal ([0014-0019], features comprise Ps, Pd, Pm, K, and PTT).
Regarding claim 20, Dai in view of Chen teaches the invention as claimed above in claim 1.
Dai further teaches a non-transitory computer readable storage medium comprising: computer programs stored on the non-volatile computer readable storage medium, wherein when the computer programs are executed by a processor, the processor implements the blood pressure measurement method according to claim 1 ([0052], wherein a non-transitory computer readable storage medium and processor comprises an Android mobile phone).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742) as applied to claim 1 above, and further in view of Kirenko (US20140276089). Dai is cited in the IDS.
Regarding claim 2, Dai in view of Chen teaches the invention as claimed above in claim 1.
However, Dai does not teach wherein the acquiring the video of the part of the human body and generating the PPGi signal based on the video comprises: decomposing an image sequence in the video into image frames, and acquiring G- channel pixel information of each of the image frames; generating the PPGi signal based on the G-channel pixel information
Chen teaches acquiring a PPG value of each frame image in the detection video via obtaining a red channel value and accumulating the red channel values of all pixels in the image to form a PPG of the frame image ([0154])
Kirenko teaches analyzing a PPG signal from a video ([0026]). Kirenko teaches an analyzer which is configured to analyze light in the green channel ([0036], [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to decompose the video into single image frames as taught by Chen. Doing so would allow for pixel values to be measured from each frame to determine a PPGi signal. With the PPGi signal, feature information may be extracted which may help estimate a blood pressure. It would have been obvious to one of ordinary skill in the art to have modified the invention of Dai in view of Chen to acquire G-channel pixel information and generate the PPGi signal based on the G-channel pixel information in addition to or substitution to Chen’s R-channel pixel information. Doing so would increase accuracy as pulsatility in the green channel is several times stronger than in the red channel, resulting in ease of differentiation between noise and real signal as taught by Kirenko ([0038]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742) and Kirenko (US20140276089) as applied to claim 2 above, and further in view of Shao (WO2017156084). Dai is cited in the IDS.
Regarding claim 3, Dai in view of Chen and Kirenko teaches the invention as claimed above in claim 2.
However, Dai does not teach wherein the generating the PPGi signal based on the G-channel pixel information comprises: determining a value of the PPGi signal at a time point based on an average value of the G-channel pixel information of pixels in each of the image frames.
Chen teaches summing the channel values of all pixels in an image to form a PPG value of the image frame ([0154-0156]).
Shao teaches averaging image intensity values over all the pixels in the region of interest in every frame of a video to calculate PPG ([0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to take the average value of G-channel pixel information in each of the image frames in addition or substitution to a sum value. Doing so would yield a smaller, easier to interpret value, as the value would be in a range between 0-255. The resulting waveform would result in being less distorted and may increase the accuracy of blood pressure estimation.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742) as applied to claim 1 above, and further in view of Baik (US20160256116). Dai is cited in the IDS.
Regarding claim 5, Dai in view of Chen teaches the invention as claimed above in claim 1.
Dai further teaches wherein the fitting the blood pressure models based on the feature information and acquiring blood pressure data corresponding to each heartbeat comprises: fitting a systolic blood pressure (SBP) linear model based on the feature information, wherein the systolic blood pressure (SBP) linear model is as follows:
                        
                            S
                            B
                            P
                            =
                            a
                            *
                            P
                            T
                            T
                            +
                            b
                        
                     ([0029])
fitting a diastolic blood pressure (DBP) exponential model based on the feature information, wherein the diastolic blood pressure (DBP) exponential model is as follows:
                        
                            D
                            B
                            P
                            =
                            S
                            B
                            P
                            *
                            
                                
                                    e
                                
                                
                                    
                                        
                                            D
                                            T
                                        
                                        
                                            m
                                            *
                                            k
                                            *
                                            P
                                            T
                                            T
                                            +
                                            n
                                        
                                    
                                
                            
                        
                     ([0030-0031])
wherein m and n are exponential coefficients ([0028-0031]).
However, Dai does not teach wherein the systolic blood pressure (SBP) and diastolic blood pressure (DBP) models are as follows:
                
                    S
                    B
                    P
                    =
                    a
                    *
                    D
                    T
                    +
                    b
                
                             
                    D
                    B
                    P
                    =
                    S
                    B
                    P
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    D
                                    T
                                
                                
                                    c
                                    *
                                    k
                                    +
                                    d
                                
                            
                        
                    
                
            
	Baik teaches estimating SBP and DBP using diastolic time t2 of a pulse waveform, wherein SBP = a1*t2+b1 and DBP = a2*t2+b2 (Fig. 17, [0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to use diastolic time in addition to or substitution to pulse transit time (PTT). Baik teaches that extracted feature points of a pulse waveform, such as diastolic time or PTT, may be used to estimate blood pressure ([0094], [0098]). One of ordinary skill in the art would recognize Dai’s usage of the extracted feature PTT to estimate blood pressure can be substituted with another extracted feature, diastolic time DT, and yield similar models. One of ordinary skill in the art would also recognize Dai’s m and n variables can be replaced with variables c and d without changing the model, and PTT may be taken out of Dai’s DBP model since it contains DT which may also be used to estimate blood pressure as mentioned earlier.
Regarding claim 6, Dai in view of Chen and Baik teaches the invention as claimed above in claim 5.
Dai further teaches wherein the fitting the blood pressure models based on the feature information and acquiring blood pressure data corresponding to each heartbeat further comprises: acquiring a plurality of blood pressure data samples ([0013], [0016]): substituting feature information of the plurality of blood pressure data samples into the systolic blood pressure linear model to determine values of a and b ([0027-0031]); substituting the feature information of the plurality of blood pressure data samples into the diastolic blood pressure exponential model to determine values of c and d ([0027-0031], wherein values of m and n are equivalent to values of c and d).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742) and Baik (US20160256116) as applied to claim 5 above, and further in view of Du (WO2018058979). Dai is cited in the IDS.
Regarding claim 7, Dai in view of Chen and Baik teaches the invention as claimed above in claim 5.
However, Dai does not teach wherein he systolic blood pressure (SRP) linear model is determined using the following formula:
                
                    S
                    B
                    P
                    -
                    
                        
                            S
                            B
                            P
                        
                        
                            0
                        
                    
                    =
                    a
                    *
                    
                        
                            D
                            T
                            -
                            
                                
                                    D
                                    T
                                
                                
                                    0
                                
                            
                        
                    
                    +
                    b
                
            
wherein, SBP0 and DT0 are calibrated values of a systolic blood pressure and a diastolic time.
Du teaches updating systolic pressure equations with measurements received from a calibrator (2), wherein the updated systolic pressure equation is ([0057-0061]):
                
                    S
                    B
                    P
                    =
                    a
                    *
                    
                        
                            x
                            -
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                        
                    
                    +
                    
                        
                            S
                            B
                            P
                        
                        
                            0
                        
                    
                
             
Du further teaches x may be a PPG transmission time in a single cardiac cycle, such as x = PTT and x0 = PTT0 ([0061]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to calibrate the model to the user’s blood pressure and PPGi signal. Doing so would increase accuracy as individual differences may have an effect on the model, as taught by Dai ([0007], [0051]). It’s noted that Baik teaches earlier above regarding claim 5 to use DT instead of PTT, thus substituting Du’s x for DT.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742), Kirenko (US20140276089), and Shao (WO2017156084) as applied to claim 3 above, and further in view of Clifford (WO2018119316). Dai is cited in the IDS.
Regarding claim 8, Dai in view of Chen, Kirenko, and Shao teaches the invention as claimed above in claim 3.
However, Dai does not teach wherein before the extracting the feature information from the PPGi signal, the blood pressure measurement method further comprises: filtering and denoising the PPGi signal, wherein a bandpass filter is used to perform the filtering or a high-pass filter and a low-pass filter are combined to perform the filtering.
Clifford teaches in a pre-processing step 220 to apply a bandpass filter to each PPG channel to remove noise ([0063], [0065]). Clifford teaches in a later step 250 to extract cardiovascular features using pre-processed cardiac data ([0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to use a bandpass filter to remove noise or outliers as taught by Clifford ([0063]). Doing so would increase accuracy of blood pressure estimation as noise would be removed from the analysis of PPGi signals and extraction of feature data.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742) and Kirenko (US20140276089) as applied to claim 2 above, and further in view of Noguchi (US20160302735). Dai is cited in the IDS.
Regarding claim 10, Dai in view of Chen and Kirenko teaches the invention as claimed above in claim 2.
However, Dai does not teach wherein before the decomposing an image sequence in the video into image frames, the method further comprises: converting a color mode of the video to a Red-Green-Blue (RGB) mode.
Noguchi teaches using a camera (63) to acquire video information (62) from a region (14) of a living body ([0312]) and to deliver the video information (62) to an RGB/YCbCr transform unit (64) which may convert video signals into any format, including RGB (Fig. 50, [0314]). Noguchi further teaches after color conversion, using a pulse wave trace signal detection unit (65) to plot a value corresponding to pixels within each image frame of the video (Fig. 50, [0317]). Noguchi teaches in a similar embodiment of extracting pulse wave component signal, which can either be an RGB signal or YCbCr signal and estimating a blood pressure from it (Fig. 1, [0125]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to include a step of converting a color mode of the video to RGB before decomposing the video into image frames. Doing so would improve video capturing compatibility and allow for the use of all sorts of cameras as some cameras cannot capture videos in RGB mode. It would have also been obvious to convert before decomposing into image frames since said image frames wouldn’t have G-channel pixel information associated with them.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105748053) in view of Dai (CN105455798). Liu and Dai are cited in the IDS.
Regarding claim 12, Liu teaches a blood pressure measurement device (mobile phone terminal) comprising: a processor (42) (Fig. 4 & 5, Page 5, lines 197-203), a storage connected to the processor for storing programs and data (mobile phones contain storage), and at least one camera (43) connected to the processor (42) (Fig. 4 & 5, Page 5, lines 198-200), wherein the processor is configured to read and execute the programs and data to control the at least one camera to acquire a video of a part of a human body (Page 6, lines 211-213), and the processor is further configured to read and execute the programs and data to generate a Photo-Plethysmography imaging (PPGi) signal P(t) based on the video (Fig. 3, Page 6, lines 221-223), extract feature information from the PPGi signal (Fig. 6, Page 7, lines 262-270, Page 8, lines 305-314).
However, Liu does not teach fitting blood pressure models based on the feature information, and acquiring blood pressure data corresponding to each heartbeat, wherein the blood pressure models comprise a systolic blood pressure linear model and a diastolic blood pressure exponential model.
Dai teaches linear and exponential fitting of pulse transit time (PTT) with blood pressure ([0016], [0028-0031]) and obtaining Pm, Ps, Pd, and diastolic time Td corresponding to each pulse wave ([0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to fit blood pressure models based on extracted feature information. Doing so would allow for continuous estimations of blood pressure calibrated to the user, thus increasing accuracy as taught by Dai ([0007]). It would have been obvious to also acquire blood pressure information corresponding to each heartbeat, as this would allow for systolic and diastolic blood pressure to be modeled with PTT as taught by Dai ([0032]), and it would also allow for the continuous estimation of blood pressure as mentioned earlier.
Regarding claim 13, Liu in view of Dai teaches the invention as claimed above in claim 12.
Liu further teaches the invention further comprising: a flashlight (41), wherein the processor (42) is further configured to read and execute the programs and data to control the flashlight to emit light of a predetermined frequency (Page 5, line 205 – Page 6, line 206).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US20160302735) in view of Dai (CN105455798). Dai is cited in the IDS.
Regarding claim 14, Noguchi teaches in one embodiment, a blood pressure measurement device (100) (Fig. 21, [0193]) comprising: at least one camera (25) configured for acquiring a video (26) of a body part (10) ([0194]); a Photo-Plethysmography imaging (PPGi) signal generation circuit (40) configured for acquiring the video from the at least one camera (25) and generating a PPGi signal P(t) (Cb+Cr trace signal) based on the video (Fig. 23, [0195], [0197-0206], [0209-0212]); a feature-information extraction circuit (40) configured for extracting feature information from the PPGi signal ([0209]); and a blood-model fitting circuit (30) configured for fitting blood pressure models based on the feature in formation ([0193], [0267-0277]), wherein the blood pressure models comprise a systolic blood pressure linear model ([0270)] and a diastolic blood pressure linear model ([0274]).
However, Noguchi does not teach acquiring blood pressure data corresponding to each heartbeat and a diastolic blood pressure exponential model.	
Dai teaches obtaining Pm, Ps, and Pd corresponding to each pulse wave ([0032]). Dai further teaches fitting blood pressure using a diastolic blood pressure exponential model:
Pd = Ps*eTd/F(k,PTT) ([0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Noguchi to obtain blood pressure corresponding to each heartbeat. Doing so would allow for a more accurate reading of systolic and diastolic blood pressure since the readings could be an average associated with the sequence of heartbeats in which SBP and DBP are identified upon. It would have been obvious to fit diastolic blood pressure to an exponential model. Doing so would increase accuracy of blood pressure estimation as a non-linear model such as exponential may be a better fit regarding the relationship between DBP and either pulse transit time or diastolic time.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US20160302735) in view of Dai (CN105455798) as applied to claim 14 above, and further in view of Kirenko (US20140276089). Dai is cited in the IDS.
Regarding claim 15, Noguchi in view of Dai teaches the invention as claimed above in claim 14.
Noguchi further teaches wherein the PPGi signal generation circuit (40) is specifically configured for: decomposing an image sequence in the video into image frames (Fig. 26 & 27, [0209-0211], Figures 26 and 27 show intensity measurements performed on each frame of the video).
 However, Noguchi does not teach acquiring G- channel pixel information of each of the image frames and generating the PPGi signal based on the G-channel pixel information.
Kirenko teaches analyzing a PPG signal from a video ([0026]). Kirenko further teaches an analyzer which is configured to analyze light in the green channel ([0036], [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Noguchi to acquire G-channel pixel information and generate the PPGi signal based on the G-channel pixel information in addition to or substitution to Chen’s R-channel pixel information. Doing so would increase accuracy as pulsatility in the green channel is several times stronger than in the red channel, resulting in ease of differentiation between noise and real signal as taught by Kirenko ([0038]).
Regarding claim 16, Noguchi in view of Dai and Kirenko teaches the invention as claimed above in claim 15.
Noguchi in view of Kirenko further teaches wherein the generating the PPGi signal based on the G-channel pixel information comprises: determining a value of the PPGi signal at a time point based on an average value of the G-channel pixel information of pixels in each of the image frames ([0204], Noguchi teaches the PPGi signal (trace signal) to be an average of Cb+Cr signals of respective pixels. Noguchi in view of Kirenko above regarding claim 15 teaches the PPGi signal to be an average of G-channel pixels).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US20160302735) in view of Dai (CN105455798) as applied to claim 14 above, and further in view of Chen (CN106175742). Dai is cited in the IDS.
Regarding claim 17, Noguchi in view of Dai teaches the invention as claimed above in claim 14.
However, Noguchi does not teach wherein the feature-information extraction circuit is specifically configured for: acquiring feature information of each heartbeat based on the PPGi signal P(t), wherein the feature information comprises a diastolic time (DT) and a waveform area parameter K, wherein a formula for calculating the waveform area parameter K is as follows: K = (Pm-Pd)/(Ps-Pd) ([0017-0018]); wherein Ps, Pd, and Pm are respectively a maximum value, a minimum value, and an average value of the P(t) in a heartbeat period T, and the average value Pm is calculated as follows:                         
                            P
                            m
                            =
                             
                            
                                
                                    1
                                
                                
                                    T
                                
                            
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        T
                                    
                                
                                
                                    P
                                    
                                        
                                            t
                                        
                                    
                                    d
                                    t
                                
                            
                        
                    .
Dai teaches obtaining waveform area parameter K and Pm, Ps, and Pd which represent average, peak, and valley of each pulse wave ([0018-0019], [0032]).
Chen teaches calculating the average value of Pm and K ([0203-0205], equation appears in untranslated reference).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Noguchi to further measure K, Ps, Pd, and Pm of each heartbeat. Doing so would aid in modeling measured features against blood pressure; having known parameter values which are related to blood pressure and incorporating them in the model will improve the accuracy of the model for estimation of blood pressure. It would have also been obvious to one of ordinary skill to perform an integration of the PPGi signal to obtain an average of the signal over a period of time. Doing so would yield a precise and accurate calculation for an average value of a waveform.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US20160302735) in view of Dai (CN105455798) as applied to claim 14 above, and further in view of Baik (US20160256116). Dai is cited in the IDS.
Regarding claim 18, Noguchi in view of Dai teaches the invention as claimed above in claim 14.
Noguchi teaches using rising time (TR) and falling time (TF) features extracted from the PPGi signal to help model SBP and DBP ([0272], [0274]).
However, Noguchi does not teach wherein the blood-pressure-model flitting circuit is specifically configured for: fitting a systolic blood pressure (SBP) linear model based on the feature information, wherein the systolic blood pressure (SRP) linear model is as follows: 
                
                    S
                    B
                    P
                    =
                    a
                    *
                    D
                    T
                    +
                    b
                
             ,wherein a and b are linear coefficients, and
fitting a diastolic blood pressure (DBP) exponential model based on the feature information, wherein the diastolic blood pressure (DBP) exponential model is as follows:
                
                    D
                    B
                    P
                    =
                    S
                    B
                    P
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    D
                                    T
                                
                                
                                    c
                                    *
                                    k
                                    +
                                    d
                                
                            
                        
                    
                
             , wherein c and d are exponential coefficients
Dai teaches fitting SBP and DBP according to the following models:
                
                    S
                    B
                    P
                    =
                    a
                    *
                    P
                    T
                    T
                    +
                    b
                
             ([0029])
                
                    D
                    B
                    P
                    =
                    S
                    B
                    P
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    D
                                    T
                                
                                
                                    m
                                    *
                                    k
                                    *
                                    P
                                    T
                                    T
                                    +
                                    n
                                
                            
                        
                    
                
             ([0030-0031])
Baik teaches estimating SBP and DBP using diastolic time t2 of a pulse waveform, wherein SBP = a1*t2+b1 and DBP = a2*t2+b2 (Fig. 17, [0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Noguchi to use diastolic time in addition to or substitution to rising (TR) and falling times (TF), or pulse transit time (PTT) as taught by Dai, for modeling blood pressure. Doing so would improve the model as incorporating more related parameters would increase accuracy of the model. Baik teaches that extracted feature points of a pulse waveform, such as diastolic time or PTT, may be used to estimate blood pressure ([0094], [0098]). One of ordinary skill in the art would recognize Noguchi and Dai’s usage of the extracted features TR/TF and PTT to estimate blood pressure can be substituted with another extracted feature, diastolic time DT, and yield similar models.
Regarding claim 19, Noguchi in view of Dai and Baik teaches the invention as claimed above in claim 18.
However, Noguchi does not further teach wherein the blood-pressure-model fitting circuit is further configured for: acquiring a plurality of blood pressure data samples; substituting feature information of the plurality of blood pressure data samples into the systolic blood pressure linear model to determine values of a and b; and substituting the feature information of the plurality of blood pressure data samples into the diastolic blood pressure exponential model to determine values of c and d.
Dai teaches acquiring ten blood pressure data samples ([0013], [0016]) and incorporating the ten blood pressure and PTT measurements into the model to solve for values of a, b, m, and n ([0027-0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Noguchi to further acquire blood pressure samples from a user. Doing so would calibrate the model towards the user and thus improve accuracy of the blood pressure readings since the model is based off the user, as taught by Dai ([0007]). Further it would have been obvious to one of ordinary skill in the art to also substitute in feature information corresponding to each blood pressure sample into the model to solve for values a, b, c, and d. This would provide and yield a completed model which may be used for continuous blood pressure monitoring by only needing to continuously measuring a feature such as diastolic time, PTT, or TR/TF of a PPGi signal, as taught by Dai ([0052], lines 403-405).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793